Citation Nr: 1046129	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, including as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to a disability rating greater than 10 percent 
prior to April 16, 2009, and greater than 20 percent thereafter, 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating greater than 10 percent 
prior to April 16, 2009, and greater than 20 percent thereafter, 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the Veteran's claim of service connection for 
peripheral neuropathy of the bilateral upper extremities.  This 
matter also is on appeal of a November 2009 rating decision in 
which the RO denied the Veteran's claims for disability ratings 
greater than 10 percent for peripheral neuropathy of the right 
and left lower extremities.

In a January 2010 rating decision, the RO assigned higher 
20 percent ratings for the Veteran's service-connected peripheral 
neuropathy in each of the lower extremities effective April 16, 
2009.  A Travel Board hearing was held at the RO in March 2010 
before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.

The issues of entitlement to a compensable disability 
rating for erectile dysfunction and to a disability rating 
greater than 10 percent for diabetes mellitus have been 
raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The Veteran 
specifically contended in testimony at his March 2010 
Board hearing that his service-connected erectile 
dysfunction had worsened.  He also submitted June 2010 
correspondence directly to the Board in which he contended 
that his service-connected diabetes mellitus had worsened.  
Therefore, the Board does not have jurisdiction over these 
issues and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for peripheral 
neuropathy in the bilateral upper extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDING OF FACT

In testimony at his March 31, 2010, Travel Board hearing, prior 
to the promulgation of a decision in the appeal, the Veteran, 
through his authorized representative, requested a withdrawal of 
his appeal with respect to the denial of his increased rating 
claims for peripheral neuropathy of the left lower extremity and 
of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to a disability rating greater than 10 percent 
prior to April 16, 2009, and greater than 20 percent thereafter, 
for peripheral neuropathy of the left lower extremity.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to a disability rating greater than 10 percent 
prior to April 16, 2009, and greater than 20 percent thereafter, 
for peripheral neuropathy of the right lower extremity.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted in the Introduction, the RO denied the Veteran's 
increased rating claims for peripheral neuropathy in each of his 
lower extremities in the currently appealed rating decision 
issued in November 2009.  In a January 2010 rating decision, the 
RO subsequently assigned higher 20 percent ratings for peripheral 
neuropathy in each of the Veteran's lower extremities effective 
April 16, 2009.   In testimony at his March 2010 Travel Board 
hearing, the Veteran requested that his appeal be withdrawn with 
respect to the denial of his increased rating claims for 
peripheral neuropathy in each of the lower extremities.  

The Board notes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's hearing testimony requesting withdrawal of his appeal 
for increased ratings for peripheral neuropathy in each of the 
lower extremities, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review these 
claims and they are dismissed.


ORDER

Entitlement to a disability rating greater than 10 percent prior 
to April 16, 2009, and greater than 20 percent thereafter, for 
peripheral neuropathy of the left lower extremity is dismissed.

Entitlement to a disability rating greater than 10 percent prior 
to April 16, 2009, and greater than 20 percent thereafter, for 
peripheral neuropathy of the right lower extremity is dismissed.


REMAND

The Veteran also contends that he incurred peripheral neuropathy 
of the bilateral upper extremities during active service.  He 
also has contended that his service-connected diabetes mellitus 
caused or aggravated his peripheral neuropathy of the bilateral 
upper extremities.  

The Board notes that the Veteran had a VA examination in August 
2009 which addressed the contended causal relationship between 
his current mild peripheral sensory neuropathy of the bilateral 
upper extremities and active service.  Unfortunately, although 
the RO stated in the July 2009 VA examination request that the 
Veteran's claims file was being sent for review by the examiner, 
a review of the August 2009 VA examination report clearly shows 
that the claims file was not available and not reviewed by the VA 
examiner.  There also is no indication in the examination report 
that the VA examiner was "informed of the relevant facts" 
concerning the Veteran's medical history with respect to his 
current mild peripheral sensory neuropathy of the bilateral upper 
extremities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board notes that the Court has held that, once VA 
undertakes to provide a Veteran with a VA examination, that 
examination must be adequate for VA rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA 
examination in August 2009 is not adequate for VA rating purposes 
and must be returned to the VA examiner for an addendum to the 
examination report which includes claims file review.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Salt 
Lake City, Utah, and request that the VA 
examiner who conducted the Veteran's 
August 21, 2009, peripheral nerves 
examination provide an addendum to this 
examination report.  The claims file must 
be sent to the examiner for review.  The 
VA examiner is asked to review the Veteran's 
claims file and note this review in an 
addendum to the August 21, 2009, VA 
peripheral nerves examination report.  The VA 
examiner also is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
mild bilateral periphery sensory neuropathy 
of the upper extremities is related to active 
service or any incident of service, to 
include his service-connected diabetes 
mellitus.  The VA examiner is asked to 
determine whether the Veteran's service-
connected diabetes mellitus caused or 
aggravated his current mild bilateral 
periphery sensory neuropathy of the upper 
extremities.  If the VA examiner concludes 
that his August 21, 2009, opinion would not 
change after reviewing the Veteran's claims 
file, then he should say so in the 
examination report addendum.  A complete 
rationale must be provided for any opinion(s) 
expressed.  

2.  If, and only if, the VA examiner who 
conducted the Veteran's August 21, 2009, 
VA peripheral nerves examination is not 
available, then schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of his peripheral 
neuropathy of the bilateral upper 
extremities.  The claims file must be sent 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) is asked to opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
peripheral neuropathy of the bilateral upper 
extremities is related to active service or 
any incident of service, to include his 
service-connected diabetes mellitus.  The 
examiner(s) is asked to determine whether the 
Veteran's service-connected diabetes mellitus 
caused or aggravated his current mild 
bilateral periphery sensory neuropathy of the 
upper extremities.  A complete rationale must 
be provided for any opinion(s) expressed.  

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for peripheral 
neuropathy of the bilateral upper 
extremities, including as secondary to 
service-connected diabetes mellitus.  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


